Citation Nr: 1107953	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  06-07 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas


THE ISSUES

1.  Entitlement to service connection for a heart disorder, 
including as secondary to diabetes mellitus.

2.  Entitlement to service connection for emphysema, including as 
secondary to diabetes mellitus.

3.  Entitlement to service connection for a right eye disorder, 
including as secondary to diabetes mellitus.

4.  Entitlement to service connection for arthritis of both 
knees, including as secondary to diabetes mellitus.

5.  Entitlement to service connection for arthritis of both 
ankles, including as secondary to diabetes mellitus.

6.  Entitlement to service connection for hypertension, including 
as secondary to diabetes mellitus.

7.  Entitlement to service connection for peripheral vascular 
disease of the left leg and both feet, including as secondary to 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
November 1964 to April 1972.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from a September 2005 
rating decision by the Waco RO.  In December 2008, the case was 
remanded for further development.  The December 2008 Board remand 
included the issue of service connection for diabetes mellitus.  
A November 2010 rating decision granted service connection for 
diabetes mellitus.  The United States Court of Appeals for the 
Federal Circuit has held that the RO's award of service 
connection for a particular disability constitutes a full award 
of benefits on the appeal initiated by the Veteran's notice of 
disagreement on such issue.  Grantham v. Brown, 114 F.3d 1156, 
1159 (Fed. Cir. 1997).  Therefore, that matter is no longer 
before the Board.  The claim of service connection for a heart 
disorder was previoulsy characterized as service connection for 
atrial flutter; it has been recharacterized to encompass the 
diagnoses of underlying ischemic heart disease and coronary 
artery disease on September 2010 VA examination.  

The issues of service connection for arthritis of the 
knees and ankles, hypertension and peripheral vascular 
disease are being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if any action on his part is required.


FINDINGS OF FACT

1.  The Veteran served in Vietnam during the Vietnam era; he is 
shown to have ischemic heart disease/CAD.

2.  Emphysema was not manifested in service, and is not shown to 
be related to the Veteran's service, or to have been caused or 
aggravated by his service-connected diabetes mellitus.

3.  The Veteran's right eye blurred vision is shown to be due to 
myopia which was shown on service entrance and throughout his 
service and, of itself, is a refractive error; cataracts were not 
manifested in service, and are not shown to be related to his 
service, or to have been caused or aggravated by his service-
connected diabetes mellitus.


CONCLUSIONS OF LAW

1.  Service connection for ischemic heart disease/CAD is 
warranted.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  Service connection for emphysema, including as secondary to 
service-connected diabetes mellitus, is not warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.310 (2010).

3.  The Veteran's right eye myopia is a refractive error which is 
not a compensable disability; service connection for a right eye 
disorder (to include cataracts), including secondary to service-
connected diabetes mellitus, is not warranted.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.310 (2010).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claims.  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the claimant 
and his or her representative of any information, and any medical 
or lay evidence, not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  VCAA notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-
86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice 
should be provided to a claimant before the initial unfavorable 
agency of original jurisdiction decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Regarding a heart disorder, inasmuch as the benefit sought is 
being granted, there is no reason to belabor the impact of the 
VCAA on this matter; any notice defect or duty to assist omission 
is harmless.  Regarding emphysema and a right eye disorder, the 
Veteran was advised of VA's duties to notify and assist in the 
development of his claims prior to their initial adjudication.  
An August 2005 letter explained the evidence necessary to 
substantiate the claims, the evidence VA was responsible for 
providing, and the evidence he was responsible for providing.  A 
January 2009 letter also informed the Veteran of disability 
rating and effective date criteria.  The matter was thereafter 
readjudicated, curing any notice timing defect.  See November 
2010 supplemental statement of the case (SSOC).  

The Veteran's service treatment records (STRs) are associated 
with his claims file and pertinent postservice treatment records 
have been secured.  He was afforded a VA respiratory examination 
in September 2010 (with addendum in October 2010) and a VA eye 
examination in August 2010.  These examinations and the opinions 
provided therein are adequate for rating purposes as the 
examiners reviewed the claims file and the examination reports 
reflect thorough evaluations, with notation of all findings 
necessary for proper determinations in these matters.  See Barr 
v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an 
examination that is adequate for rating purposes).  The Veteran 
has not identified any pertinent evidence that remains 
outstanding.  VA's duty to assist is met.  Accordingly, the Board 
will address the merits of the claims.

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes all of the evidence in the Veteran's 
claims file, with an emphasis on the evidence relevant to these 
appeals, has been reviewed.  Although the Board has an obligation 
to provide reasons and bases supporting its decision, there is no 
need to discuss, in detail, every piece of evidence of record.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA 
must review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the relevant 
evidence as appropriate, and the Board's analysis will focus 
specifically on what the evidence shows, or fails to show, as to 
each claim.

Service connection may be granted for disability due to disease 
or injury incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service 
connection may also be granted for any disease initially 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

To substantiate a claim of service connection, there must be: (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Service connection may be established on a secondary basis for a 
disability that is proximately due to, the result of, or 
aggravated by a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).  The threshold legal requirements for a successful 
secondary service connection claim are: (1) Evidence of a current 
disability for which secondary service connection is sought; (2) 
a disability which is service connected; and (3) competent 
evidence of a nexus between the two.  The determination as to 
whether these requirements are met is based on an analysis of all 
the evidence of record and an evaluation of its credibility and 
probative value.  38 C.F.R. § 3.303(a); Baldwin v. West, 13 Vet. 
App. 1 (1999).

However, lay assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable events 
or the presence of disability or symptoms of disability subject 
to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining whether 
the evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

CAD

The Veteran contends that his heart disorder (claimed as atrial 
flutter, with diagnoses of underlying ischemic heart 
disease/CAD), is related to his military service.  He has  
expressly asserted a secondary service connection claim, i.e., 
that his heart condition was caused or aggravated by his service-
connected diabetes mellitus.  The Board is required to consider 
all theories of entitlement either raised by the claimant or by 
the evidence as part of the non-adversarial adjudication process.  
See Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  As 
service connection for ischemic heart disease/CAD due to 
herbicide exposure has been raised by the record, the Board will 
consider the Veteran's claim under the legal presumptions 
established by 38 C.F.R. § 3.307(a)(6) and 3.309(e).

The Veteran's DD-214 shows that he served in the Republic of 
Vietnam from August 1970 to July 1971, and there is no 
affirmative evidence in his claims file indicating that he was 
not exposed to herbicide agents.  Therefore, he is presumed to 
have been exposed to Agent Orange (See 38 C.F.R. 
§ 3.307(a)(6)(iii)), and is entitled to application of the 
presumptive provisions  of 38 U.S.C.A. § 1116.  This includes a 
presumption of service connection for ischemic heart disease 
(effective August 31, 2010, by amendment to 38 C.F.R. §  
3.309(e), adding ischemic heart disease to the list of diseases 
associated with exposure to herbicide agents.  75 Fed. Reg. 53, 
202 (August 31, 2010).  A new Note 3 following § 3.309(e) states: 
"For purposes of this section, the term ischemic heart disease 
does not include hypertension or peripheral manifestations of 
arteriosclerosis such as peripheral vascular disease or stroke, 
or any other condition that does not qualify within the generally 
accepted medical definition of ischemic heart disease."  

A heart disorder was not manifested in service.  On February 1972 
service separation examination the Veteran's heart was normal on 
clinical evaluation.  VA treatment records include a May 2005 
report which includes diagnoses of atrial flutter which was 
stable, improving, and CAD which was uncontrolled, worsening.  
The records also include a June 2005 report of atrial flutter 
attributed, in part, to CAD.  

An August 2010 letter from a private physician states that from 
March 30, 2010 to April 29, 2010 the Veteran was hospitalized due 
to liver cirrhosis, atrial fibrillation, portal hypertension and 
has a history of respiratory failure.

A September 2010 VA examination report notes the Veteran's 
history of being treated for atrial fibrillation/atrial flutter, 
being on continuous medication, and having a larger than normal 
heart size determined by echocardiogram.  An October 2010 
addendum to the September 2010 VA examination report notes that 
ischemic heart disease is a known complication of exposure to 
Agent Orange in Vietnam, that the Veteran was exposed to Agent 
Orange in Vietnam in service, and that his CAD is most likely due 
to Agent Orange exposure.  

Accordingly, the competent medical evidence of record shows that 
the Veteran has a current diagnosis of ischemic heart 
disease/CAD.  As he is entitled to a presumption  of service 
connection for ischemic heart disease (with the symptom of atrial 
flutter), service connection for such disease is warranted (and 
there is no need to address further theories of entitlement, such 
as secondary service connection).

Emphysema

Emphysema was not manifested in service.  On February 1972 
service separation examination the Veteran denied shortness of 
breath; his respiratory system was normal on clinical evaluation.  
It is neither shown by the record, nor alleged, that the 
Veteran's emphysema/COPD is somehow directly related to his 
active service. The instant claim is based strictly on a 
secondary service connection theory of entitlement.  The Veteran 
contends that his emphysema/COPD is secondary to his service-
connected diabetes mellitus.  Diabetes mellitus is service-
connected.  

VA treatment records show that the Veteran had a history of 
smoking and his respiratory symptoms have been diagnosed as COPD.  
A September 2010 VA examination report notes that the Veteran has 
a respiratory disorder, claimed as emphysema (he was diagnosed by 
VA with COPD).  An October 2010 addendum to September 2010 VA 
examination report notes that diabetes mellitus "does not cause 
or affect emphysema."  

The Board finds that service connection for emphysema/COPD, is 
not warranted.  Although the Veteran has a diagnosis of such 
disease, a September 2010 VA examiner (in an October 2010 
addendum to the report) concluded that diabetes mellitus "does 
not cause or affect emphysema".  There is no competent evidence 
to the contrary, i.e., even suggesting that emphysema is/may be 
caused or aggravated by diabetes mellitus.  The Veteran's 
assertion that there is a nexus between his emphysema and his 
service connected diabetes is a bare allegation unsupported by 
any citation to factual or textual evidence, and unaccompanied by 
any explanation of rationale.  Therefore, it is totally without 
probative value.    

As the preponderance of the evidence is against this claim, the 
benefit-of-the-doubt rule does not apply and the Veteran's claim 
of service connection for emphysema/COPD), including as secondary 
to diabetes mellitus, must be denied.

Right Eye Disorder

At the outset, it is noteworthy that the Veteran's right eye 
myopia was noted on induction examination, and is (of itself) a 
refractive error, and therefore not a compensable disability.  
38 C.F.R. §§ 3.303(c), 4.9.  Furthermore, while he now also has 
cataracts, it is neither alleged, nor shown, that such were 
manifested in service.  The Veteran contends that he has right 
eye blurred vision secondary to his service-connected diabetes 
mellitus.  As was noted above, diabetes mellitus is service-
connected.  

A May 2005 treatment report notes the Veteran's complaint of no 
vision in his right eye during the day.  

An August 2010 VA eye examination report notes the Veteran's 
complaint of blurry vision OU (both eyes) with onset a "few 
years ago."  The examiner noted that the Veteran had a history 
of cataract surgery and that his corrected vision was 20/20 in 
the right eye and 20/25 in the left eye.  The diagnoses were 
pseudophakia - OU and no diabetic retinopathy.  The examiner 
opined that the Veteran's right eye blurred vision was due to 
mild myopia, which was corrected with glasses.  The examiner also 
noted that there was no diabetic retinopathy and cataracts were 
less likely than not due to diabetes.  

A September 2010 VA examination report notes normal visual acuity 
and a history of cataracts, surgically removed in 2007.  

No medical provider has linked the Veteran's right eye 
postoperative cataracts to his diabetes mellitus.  On August 2010 
VA examination the examiner opined that the Veteran's cataracts 
are less likely than not due to diabetes.  The Veteran's own 
assertion to the contrary is a bare allegation; he does no cite 
to any supporting clinical data; he does not cite to any 
supporting medical texts, treatises, or opinion; and he does not 
provide any explanation of rationale.  Therefore, his assertion 
has no probative value.

In the absence of any competent evidence of a nexus between the 
right eye disorders for which service connection is sought 
(blurred vision and cataracts) and his service connected diabetes 
mellitus, the preponderance of the evidence is against this claim 
of secondary service connection.  Accordingly, it must be denied.


ORDER

Service connection for ischemic heart disease (with history of 
atrial flutter) is granted.

Service connection for emphysema, including as secondary to 
service-connected diabetes mellitus, is denied.

Service connection for a right eye disorder, including as 
secondary to service-connected diabetes mellitus, is denied.


REMAND

The Veteran seeks service connection for arthritis of both knees 
and of both ankles, to include as secondary to his service 
connected diabetes mellitus.  Although the October 2010 addendum 
to the September 2010 VA examination opined that diabetes 
mellitus "does not influence or cause arthritis," the examiner 
also noted that the Veteran was a paratrooper for about a year 
and did a lot of jumping during that time (but did not offer an 
opinion as to a nexus between such duties in service and the 
current arthritis).  The Veteran's DD Form-214 reveals that he 
indeed was awarded a parachutist badge.  The Board is required to 
consider all theories of entitlement either raised by the 
claimant or by the evidence as part of the non-adversarial 
adjudication process.  See Robinson v. Shinseki, 557 F.3d 1355 
(Fed. Cir. 2009).  As the evidence suggests that the Veteran 
might have a disorder of the knees and ankles that is directly 
related to his experiences in service, the "low threshold" 
standard as to when a VA examination to secure medical nexus 
opinion is necessary is met.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  Accordingly, an examination is necessary.  

Regarding the claims of service connection for peripheral 
vascular disease and hypertension, the September 2010 VA 
examination report and October 2010 addendum must be returned as 
inadequate for rating purposes.  Specifically, although the 
September 2010 examination report notes a finding of peripheral 
vascular symptoms of the lower extremities (claudication, edema, 
coldness) and the October 2010 addendum noted a diagnosis of 
peripheral vascular disease, there is no opinion as to whether 
such was caused or aggravated by the Veteran's service-connected 
diabetes mellitus (the examiner opined that sensory neuropathy in 
both upper and lower extremities was caused by or a result of 
diabetes, leading to the November 2010 rating decision grant of 
service connection for the peripheral neuropathy).  The September 
2010 VA examination report incorrectly notes that the Veteran had 
no history of hypertension, and therefore does not provide an 
opinion as to a nexus between hypertension and the Veteran's 
diabetes.  A review of VA treatment records found that the 
Veteran has a diagnosis of, and has received treatment for, 
hypertension.  Accordingly, a medical opinion addressing the 
matter of a nexus between the hypertension and the Veteran's 
service connected diabetes mellitus is necessary.

As was noted, the record shows that the Veteran was hospitalized 
(at Shannon Medical Center) from March 30, 2010 to April 29, 
2010.  Records of the hospitalization are not associated with the 
claims file.  In addition, the record shows that the Veteran 
receives ongoing VA treatment.  Records of VA treatment are 
constructively of record, may contain information pertinent to 
the Veteran's claims, and must be secured.  See 38 U.S.C.A. 
§ 5103A(c); 38 C.F.R. § 3.159(c.
Accordingly, the case is REMANDED for the following action:

1.  The RO should secure for the record 
updated VA medical records since February 
2006 (the date of the most recent VA 
treatment records available for review other 
than a May 2010 nursing note that the Veteran 
had been hospitalized at Shannon Hospital).  
The RO should also ask the Veteran to provide 
any releases needed to secure records of 
private evaluations/treatment he received at 
Shannon Medical Center.  Of particular 
interest are records dated from March 30, 
2010 to April 29, 2010.  The RO should 
request complete clinical records, if the 
provider does not respond, the Veteran and 
his representative should be so advised, and 
reminded that ultimately it is his 
responsibility to ensure that any private 
records are received.

2.  The RO should arrange for the Veteran to 
be examined by an orthopedist to determine 
the etiology of his current bilateral knee 
and ankle disabilities.  The Veteran's claims 
file must be reviewed by the examiner in 
conjunction with the examination.  Based on a 
review of the record and examination of the 
Veteran, the examiner should identify (by 
medical diagnosis) each knee and ankle 
disability found on examination, to include 
arthritis, and as to each such diagnosis, 
opine whether it is at least as likely as not 
(50% or better probability) related to 
(incurred in or aggravated by) his active 
service, to include as due to his experiences 
as a parachutist.  The examiner must explain 
the rationale for all opinions.

4.  The RO should return the claims file to 
the VA examiner who conducted the September 
2010 examination and provided the October 
2010 addendum for clarification/an addendum 
opinion.  The VA examiner is asked to review 
the record and provide an opinion that 
responds to the following:

(a)  Is the Veteran's peripheral vascular 
disease, bilateral lower extremities, found 
on September 2010 VA examination at least as 
likely as not (50% or better probability) 
related to (caused or aggravated by) his 
service connected diabetes mellitus?

(b)  Is his hypertension, shown in VA 
treatment records, at least as likely as not 
(50% or better probability) related to 
(caused or aggravated by) his service 
connected diabetes mellitus?

The examiner must explain the rationale for 
all opinions given.

5.  The RO should then re-adjudicate these 
claims.  If any remain denied, the RO should 
issue an appropriate SSOC and afford the 
Veteran and his representative the 
opportunity to respond.  The case should then 
be returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  These claims must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


